Judge STEWART
(dissenting):
I respectfully dissent.
The key to this case is Air Force Regulation 35-54,15 September 1981, as amended, which is entitled Rank, Precedence, and Command. This regulation sets forth the Air Force’s internal rules as to who is in command of a unit, how appointment to command may be made, how assumption of command may be accomplished, and how regularly assigned commanders, who were temporarily divested of command, may be revested with command. Who is in command, and thus a court-martial convening authority, at any given point in time will be determined by application of this regulation. It is not a punitive regulation; it is, to the contrary, a regulation which deals with the internal administration of the Air Force. Unfortunately there are seemingly inconsistent provisions in this regulation. Thus, we must apply appropriate rules of construction to divine the meaning of the regulation and its parts.
In interpreting regulations having a bearing on military justice, “... the same rules of interpretation generally applied to statutory construction,” are employed. United States v. Leonard, 21 M.J. 67, 69 (C.M.A.1985) “... [Cjriminal statutes must be strictly construed, [and] any ambiguity must be resolved in favor of the accused.” United States v. Schelin, 15 M.J. 218, 220 (C.M.A.1983). On the other hand, statutes relating to procedure and extension of jurisdiction to courts are generally liberally construed. See Sutherland Statutory Construction, 4th Ed., Vol. 3, §§ 67.02, 67.03.
Regardless of whether strict or liberal construction is to be applied, military appellate courts have espoused certain rules. “Regulations and statutes are to be construed with reference to their manifest object, and if the language is susceptible of two constructions, one which will carry out and the other defeat that object, they should receive the former construction.” United States v. LaGrange, 3 C.M.R. 76, 78 (C.M.A.1952). “... [W]hen alternative interpretations are possible, the one selected should be that which gives effect to the purpose of the writings.” United States v. Voohees, 16 C.M.R. 83, 102 (C.M.A.1954). “It is presumed the enacting authority contemplated the whole of the ... regulation and every part should be significant and effective. Courts, therefore, should en*700deavor whenever practicable ‘to reconcile the different provisions so as to make them harmonious and sensible.’ ” United States v. Curtain, 26 C.M.R. 207, 210 (C.M.A. 1958). “... [S]tatutes must be interpreted, when possible, to carry out the purposes intended and to give force and effect to all the words and phrases.” United States v. French, 27 C.M.R. 245, 252 (C.M.A.1959). “[I]n construing a statute, significance should be accorded every word and, if it can be prevented, no clause or word should be rendered superfluous, void or insignificant.” United States v. Batchelor, 19 C.M.R. 452, 505, 506 (A.B.R.1954), affirmed, 22 C.M.R. 144 (C.M.A.1956). In summary it is fair to say, “... [I]t is the construction that produces the greatest harmony and least inconsistency which must prevail.” United States v. Johnson, 3 M.J. 361, 362 (C.M.A.1977). See United States v. Gregory, 21 M.J. 952 (A.C.M.R. 1986) for a recent application of these principles.
On 19 June 1985 the Air Force changed paragraph 10 of AFR 35-54 to read, in part;
c. Permanent and Temporary Actions____ When the regularly-assigned commander is absent only temporarily and then returns after another officer has been appointed he or she is revested with command only if he or she actually assumes command or is appointed to command. In either case, new orders are necessary. (Emphasis supplied).
The majority of my brethren decline to give full effect of the language quoted above. They believe it is confusing and conflicts with other parts of AFR 35-54, as well as with AFR 10-7, Chapter 2.1 Specifically they find that, “the language in I.M.C. 85-1 to AFR 35-54, paragraph 10c, concerning the return of the regularly-assigned commander after another officer has been appointed does not authorize the returning officer to assume command merely by virtue of the fact he has returned and is the senior officer in both grade and rank.” To the contrary, they hold the regularly-assigned commander must be reappointed or might assume command if the appointed officer were away in prolonged absence in accordance with AFR 35-54, paragraph 18.
They are preoccupied with other language in paragraph 10c which says appointments to command are “always permanent.” This appears immediately prior to the language concerning the regularly-assigned commander reassumption of or reappointment to command where he was “absent only temporarily.” According to the rules of construction we should reconcile conflicting language if we can. That is not so difficult in this case as the majority professes. If the language authorizing the regularly-assigned commander to reassume command is read as an exception to the permanency of appointment concept, the ambiguity is resolved. Common sense dictates that “permanent” cannot be applied in any absolute sense. Change of command in the Air Force always takes place ultimately due to reassignment, retirement, death, or other reasons. Even the majority recognizes that appointment of another can terminate a previous “permanent” appointment to command. Surely the “permanent” appointment concept can accommodate a qualification or exception expressly written into this regulation.
The majority apparently reasons that because the appointment of another to command voids the first officer’s appointment to command, there is no longer any “regularly-assigned” commander who is absent only temporarily. This is the perfect “Catch 22,” rendering the paragraph 10c language in question a useless oddity. *701Surely this type of reasoning is not the kind the rules of construction contemplate.
However, the most serious flaw in my brothers’ position is their failure to meaningfully consider I.M.C. 85-3 (August 1985), AFR 35-54, paragraph 10a. The pertinent part of the paragraph reads:
Assumption of command: The command of an Air Force unit devolves on the senior assigned eligible officer who is present for duty, unless that officer is prohibited from assuming command by higher authority, or, with the exception of paragraph 10c below, unless another officer has been appointed to command ... (new language added by I.M.C. 85-3 underlined.)
This new language can mean little else but that paragraph 10c is an express limited exception to the prohibition of a senior officer assuming command where another officer has been appointed to command. In other words, the drafters of AFR 35-54 undoubtedly sought to make it abundantly clear that a returning regularly-assigned commander could assume command from an officer appointed to command during the former’s temporary absence. Our decisions 2 in United States v. Bierley, 23 M.J. 557 (A.F.C.M.R.1986) and United States v. Pazdernik, 22 M.J. 690 (A.F.C.M.R.1986) suffer from the same infirmity. We should not further nurture it in this case.
Bearing in mind the rules of construction previously reviewed, I believe the conclusion that Colonel W was in command at the pertinent times is the construction which produces the greatest harmony and least inconsistency. We are not interpreting a penal statute or punitive regulation. We are free to, and indeed should, apply those rules so as to reconcile different provisions, give force and effect to all provisions, produce the greatest harmony, avoid defeating the object of the regulations, and, when possible, carry out the purposes intended. Accordingly, I interpret AFR 35-54 to permit a junior officer to be appointed commander during the temporary absence of the regularly-assigned commander and to permit the regularly-assigned commander, upon his return, to reassume command. Any other interpretation would render portions of I.M.C. 85-1 and I.M.C. 85-3 to AFR 35-54 meaningless.
I would affirm the findings of guilty and the sentence.

. The preamble to AFR 35-54, states, "This regulation tells how to determine rank, precedence, seniority, and command responsibility of Air Force military personnel." On the other hand, AFR 10-7 is a regulation which explains how administrative orders are written reproduced, and distributed. It is concerned with the ministerial tasks of preparing written orders, not with the substantive authority for determining who is in command. While some general principles concerning command are reiterated in AFR 10-7, they are obviously intended merely to orient the order’s writer.


. Our decision in United States v. Jette, 22 M.J. 803 (A.F.C.M.R.1985) is of no assistance in this case. While the situation was similar, the pertinent events occurred before promulgation of I.M.C. 85-1 and I.M.C. 85-3 to AFR 35-54.